Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest
                             Illinois Official Reports                      to the accuracy
                                                                            and integrity of
                                                                            this document
                                    Appellate Court                         Date: 2020.06.21
                                                                            14:08:04 -05'00'



                  State Farm Mutual Automobile Insurance Co. v. Elmore,
                               2019 IL App (5th) 180038



Appellate Court          STATE FARM MUTUAL AUTOMOBILE INSURANCE
Caption                  COMPANY, Plaintiff-Appellee, v. KENT ELMORE and ARDITH
                         SHELDON ELMORE, Defendants (Kent Elmore, Defendant-
                         Appellant).



District & No.           Fifth District
                         No. 5-18-0038



Filed                    September 30, 2019



Decision Under           Appeal from the Circuit Court of Effingham County, No. 16-MR-137;
Review                   the Hon. Allan F. Lolie, Judge, presiding.



Judgment                 Reversed; judgment entered for defendants.


Counsel on               Christopher A. Koester and Kara J. Wade, of Taylor Law Offices,
Appeal                   P.C., of Effingham, for appellant.

                         Michael J. Bedesky and Martin K. Morrissey, of Reed, Armstrong,
                         Mudge & Morrissey, P.C., of Edwardsville, for appellee.
     Panel                    JUSTICE CATES delivered the judgment of the court, with opinion.
                              Justice Chapman concurred in the judgment and opinion.
                              Presiding Justice Overstreet dissented, with opinion.


                                              OPINION

¶1        Defendant, Kent Elmore, was severely injured while unloading a grain truck, which was
      owned by his father, Ardith Sheldon Elmore (Sheldon), and insured by plaintiff, State Farm
      Mutual Automobile Insurance Company (State Farm). Kent filed a claim seeking damages for
      his injuries under Sheldon’s State Farm auto policy. State Farm then filed this action, seeking
      a judgment declaring that the “mechanical device” exclusion in the auto policy was applicable
      and barred coverage for Kent’s injuries. State Farm and Kent filed cross-motions for summary
      judgment. The circuit court found that the “mechanical device” exclusion was unambiguous
      and enforceable and entered a summary judgment in favor of State Farm. Kent now appeals. 1
¶2        On appeal, Kent contends that the circuit court erred in denying his motion for summary
      judgment and granting State Farm’s motion for summary judgment because the “mechanical
      device” exclusion in the State Farm auto policy was ambiguous and contrary to the purpose of
      the mandatory motor vehicle liability laws of Illinois. For reasons that follow, we reverse the
      order of the circuit court entering a summary judgment for State Farm and denying Kent’s
      motion for summary judgment. Pursuant to Illinois Supreme Court Rule 366(a)(5) (eff. Feb. 1,
      1994), we enter a summary judgment in favor of defendant, Kent Elmore.

¶3                                        I. BACKGROUND
¶4        On October 16, 2013, Kent was helping his father, Sheldon, harvest corn from one of
      Sheldon’s fields. At one point during the day, Kent was helping transfer a load of corn from
      Sheldon’s grain truck into a transport truck. A grain auger with a hopper attached at its lower
      end was being used to collect and move the corn from the grain truck into the transport truck.
      Kent backed the grain truck up to the auger so that the auger’s hopper abutted the rear of the
      truck. The auger’s hopper was located directly beneath the grain truck’s dumping shoot. As
      the corn was being emptied from the dumping shoot into the hopper, the rotating auger blades
      would draw corn from the hopper and carry it up toward the top of the auger, eventually
      depositing it into the transport truck. The auger was powered by a tractor equipped with a
      “power take off” (PTO) shaft. After Kent aligned the hopper under the dumping shoot, Kent
      grabbed two levers located on the back gate of the grain truck in order to open it and release
      the corn out of the truck and into the hopper. Kent wanted extra leverage to open the truck’s
      back gate, so he stepped up onto the auger. The protective shield covering the auger’s moving
      parts had been removed. As Kent stepped up onto the auger, his right foot became entangled
      in the turning auger blades. Kent suffered a traumatic amputation of his right leg above the
      knee.
¶5        Sheldon had furnished the grain truck and the auger-hopper equipment that Kent was using
      at the time he was injured. The grain truck, a 2002 Ford International 4900, was owned by

         1
           Ardith Sheldon Elmore did not appeal the judgment, and he has not entered an appearance or
      otherwise participated in this appeal.

                                                 -2-
     Sheldon and insured under an auto policy issued by State Farm. Sheldon was a named insured
     on the policy.
¶6       On March 31, 2016, Kent filed a negligence action against Sheldon seeking to recover for
     his injuries under Sheldon’s auto policy. On November 1, 2016, State Farm filed this
     declaratory judgment action asking the court to determine the rights and liabilities of the parties
     under the terms and provisions of the auto policy. In the original complaint for declaratory
     judgment, State Farm asserted that there was no coverage under the auto policy because Kent’s
     injury was caused by an auger and the auger was neither a car nor a trailer and was thus not an
     insured vehicle within the meaning of the auto policy. On January 6, 2017, State Farm filed an
     amended complaint adding an allegation that the auger was a mechanical device and was
     thereby excluded from coverage under the “mechanical device” exclusion (“Endorsement
     6018GG.1”) in the policy. A certified copy of the State Farm policy in effect at the time of the
     occurrence was attached to the complaint for declaratory judgment.
¶7       The declarations page of the State Farm policy identified the insured vehicle as a 2002
     International Model 4900 truck to be used in farming operations. The declarations page also
     showed that the bodily injury liability limits were $250,000 per person and $500,000 per
     accident. The following policy documents were attached to the declarations page: “State
     Farm® Car Policy Booklet”; two endorsements identified as “6018GG. COMMERCIAL
     VEHICLE” and “6018GG.1 COMMERCIAL VEHICLE”; an endorsement identified as
     “6913B AMENDATORY ENDORSEMENT”; and a one-page document entitled “6055ZZ
     FARM TRUCK (Coverage While Towing Trailers and Farm Implements).”
¶8       The liability section of the State Farm® Car Policy Booklet provided in pertinent part:
                 “LIABILITY COVERAGE
                 ***
                 Additional Definition
                 Insured means:
                     1. you and resident relatives for:
                         a. the ownership, maintenance, or use of:
                              (1) your car;
                                                   ***
                     3. any other person for his or her use of:
                         a. your car,
                                                   ***
                     Such vehicle must be used within the scope of your consent;
                                                   ***
                 Insuring Agreement
                     1. We will pay:
                         a. damages an insured becomes legally liable to pay because of:
                              (1) bodily injury to others; and
                              (2) damage to property caused by an accident that involves a vehicle for
                         which that insured is provided Liability Coverage by this policy.”
                         (Emphases in original and omitted.)


                                                  -3-
¶9         The “mechanical device” exclusion referenced in State Farm’s amended complaint was set
       forth in the endorsement identified as “6018GG.1 COMMERCIAL VEHICLE.” The preface
       to the endorsement indicates the endorsement is a part of the policy, and further provides:
       “Except for changes this endorsement makes, all other provisions of the policy remain the same
       and apply to this endorsement.” Subsection (b) of the “Liability Coverage” section of the
       endorsement adds four categories of policy exclusions, including the following “mechanical
       device” exclusion.
                “LIABILITY COVERAGE
                                                     ***
                        b. Exclusions
                                                     ***
                            (4) THERE IS NO COVERAGE FOR AN INSURED FOR DAMAGES
                        RESULTING FROM:
                                                     ***
                                (c) THE MOVEMENT OF PROPERTY BY MEANS OF A
                            MECHANICAL DEVICE, OTHER THAN A HAND TRUCK, THAT IS
                            NOT ATTACHED TO THE VEHICLE DESCRIBED IN (a) ABOVE.”
                            (Emphasis in original.)
¶ 10       On October 20, 2017, State Farm filed a motion for summary judgment and a supporting
       memorandum. In its pleadings, State Farm stated that it had denied coverage for Kent’s injuries
       based on the “mechanical device” exclusion in the commercial vehicle endorsement
       (endorsement 6018GG.1) to the policy.
¶ 11       In its supporting memorandum, State Farm described its version of the unloading process
       as follows:
                “An auger was being utilized to move grain into the transport truck. A tractor powered
                the auger by means of a PTO shaft. As the auger turned, it would pull the grain up and
                dump it into the semi-truck. The auger featured a ‘hopper’ which would receive the
                grain from the grain trucks. The auger’s hopper was directly underneath the dumping
                shoot for the grain truck.”
       State Farm argued that Kent was injured while using the grain auger, that the grain auger was
       a “mechanical device” within the meaning of the policy, and that because Kent’s injuries
       resulted from the movement of property by means of a “mechanical device, other than a hand
       truck,” there was no coverage under the policy for the occurrence. Noting that this was a matter
       of first impression for Illinois courts, State Farm pointed to decisions from other jurisdictions
       in which reviewing courts found similar “mechanical device” exclusions valid and enforceable.
       A certified copy of the State Farm auto policy was attached in support of the summary
       judgment motion.
¶ 12       On December 4, 2017, Kent filed his motion for summary judgment and opposition to State
       Farm’s motion for summary judgment. Kent argued that the policy provided coverage for the
       occurrence because he was using the grain truck to unload corn at the time of the injury, and
       there was a causal connection between the use of the insured vehicle and his injury. Kent
       further argued that the “mechanical device” exclusion was confusing and violated the public
       policy underlying the mandatory motor vehicle liability insurance laws in Illinois. Kent agreed
       that there were no Illinois cases addressing this exclusion and pointed to decisions from other

                                                   -4-
       jurisdictions in which courts determined that similar “mechanical device” exclusions were
       contrary to the state’s omnibus insurance laws.
¶ 13        On December 6, 2017, the circuit court held a hearing on the cross-motions for summary
       judgment. During the hearing, State Farm’s attorney advised the court that if State Farm did
       not have the “mechanical device” exclusion in the policy, “there would be coverage” for Kent’s
       injuries. The court took the matter under advisement.
¶ 14        On January 2, 2018, the circuit court issued an order granting State Farm’s motion for
       summary judgment and denying Kent’s motion for summary judgment. The court found that
       the auger was a “mechanical device” and that the “mechanical device” exclusion was not
       ambiguous. The court also found that the “mechanical device” exclusion did not violate the
       law or the public policy underlying mandatory insurance laws in Illinois. Citing Progressive
       Universal Insurance Co. of Illinois v. Liberty Mutual Fire Insurance Co., 215 Ill. 2d 121
       (2005), the court determined that Illinois public policy does not preclude insurers from having
       reasonable exclusions, like the “mechanical device” exclusion, so long as the exclusion does
       not differentiate between the insured and permissive users. The court found that the exclusion
       at issue made no such distinction and concluded that Progressive Universal was controlling.

¶ 15                                           II. ANALYSIS
¶ 16        On appeal, Kent contends that the circuit court erred in entering summary judgment in
       favor of State Farm and denying his motion for summary judgment. Kent argues that the
       “mechanical device” exclusion in the endorsement to the State Farm auto policy is ambiguous
       and contrary to the public policy underlying the mandatory liability insurance laws in Illinois.
¶ 17        Summary judgment is appropriate only where the pleadings, depositions, and admissions
       on file, together with any affidavits, when viewed in the light most favorable to the nonmoving
       party, show that there are no genuine issues of material fact and the moving party is entitled to
       judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016). The construction of an
       insurance policy and a determination of the rights and obligations thereunder are questions of
       law for the court, and thus, are appropriate for disposition by summary judgment. Schultz v.
       Illinois Farmers Insurance Co., 237 Ill. 2d 391, 399 (2010). Additionally, whether the
       insurance policy comports with statutory requirements presents questions of law properly
       decided on a motion for summary judgment. Schultz, 237 Ill. 2d at 399. Orders granting or
       denying summary judgment are subject to de novo review. Progressive Universal, 215 Ill. 2d
       at 128. De novo review is also appropriate where the resolution of an appeal turns on questions
       of statutory and contractual interpretation. See Progressive Universal, 215 Ill. 2d at 128.
¶ 18        When interpreting the language of an insurance policy, we apply the general rules
       governing the interpretation of contracts. See Schultz, 237 Ill. 2d at 400. A court’s primary
       objective in construing the language of an insurance policy is to ascertain and give effect to
       the intentions of the parties as expressed by the language of the policy. Schultz, 237 Ill. 2d at
       400. “To ascertain the intent of the parties and the meaning of the words used in the insurance
       policy, the court must construe the policy as a whole, taking into account the type of insurance
       for which the parties have contracted, the risks undertaken and purchased, the subject matter
       that is insured and the purposes of the entire contract.” Crum & Forster Managers Corp. v.
       Resolution Trust Corp., 156 Ill. 2d 384, 391 (1993). If the policy’s terms are clear and
       unambiguous, they must be given their plain, ordinary, and popular meaning. Central Illinois
       Light Co. v. Home Insurance Co., 213 Ill. 2d 141, 153 (2004). Alternatively, if the policy terms

                                                   -5-
       are susceptible to more than one reasonable meaning or are “ ‘obscure in meaning through
       indefiniteness of expression,’ ” the terms are ambiguous and will be strictly construed against
       the drafter. Central Illinois Light Co., 213 Ill. 2d at 153 (quoting Platt v. Gateway International
       Motorsports Corp., 351 Ill. App. 3d 326, 330 (2004)).
¶ 19        Parties to an insurance contract may agree to the scope of coverage and which risks are
       excluded from coverage, but the risks excluded must be set forth in clear and unambiguous
       language. Cherry v. Elephant Insurance Co., 2018 IL App (5th) 170072, ¶ 12. The insurer
       bears the burden to affirmatively demonstrate the applicability of an exclusion. Pekin
       Insurance Co. v. Miller, 367 Ill. App. 3d 263, 267 (2006). If the language in a policy provision
       limiting the insurer’s liability is unambiguous, the provision will be applied as written, unless
       it contravenes public policy. Founders Insurance Co. v. Munoz, 237 Ill. 2d 424, 433 (2010).
       Provisions that limit or exclude coverage are interpreted liberally in favor of the insured and
       against the insurer. Munoz, 237 Ill. 2d at 433. A court will neither strain to find an ambiguity
       where none exists nor adopt an interpretation that rests on tenuous distinctions that the average
       person, for whom the policy is written, cannot be expected to understand. Munoz, 237 Ill. 2d
       at 433. An insurance contract is not to be interpreted in a factual vacuum. Glidden v. Farmers
       Automobile Insurance Ass’n, 57 Ill. 2d 330, 336 (1974). A term that appears unambiguous at
       first blush might not be so when viewed in the context of the particular factual setting in which
       the policy was issued. Glidden, 57 Ill. 2d at 336.
¶ 20        Throughout the proceedings in the circuit court and on appeal, State Farm has stated that
       if not for the “mechanical device” exclusion, there would be coverage for this occurrence.
       Therefore, we must determine whether the exclusion is valid and enforceable. Initially, we
       consider Kent’s claim that the “mechanical device” exclusion is ambiguous.
¶ 21        The “mechanical device” exclusion at issue is set forth in commercial vehicle endorsement
       “6018GG.1 Commercial Vehicle.” Subsection (b)(4)(c) of that endorsement provides that there
       is no liability coverage for damages resulting from “the movement of property by means of a
       mechanical device, other than a hand truck, that is not attached to the vehicle described in (a)
       above.” 2 The term “mechanical device” is not defined in the endorsement or the policy.
¶ 22        As noted earlier, State Farm and Kent have both indicated that they found no reported
       decisions in which an Illinois court has construed this “mechanical device” exclusion. Thus,
       this appears to be a matter of first impression. It is State Farm’s position that the mechanical
       device exclusion is clear and unambiguous. State Farm has suggested that any tool that is used
       with, or that has a relationship to machinery, may be deemed a “mechanical device.” During
       the hearing in the circuit court, State Farm argued that courts in other jurisdictions have found
       that similar “mechanical device” exclusions were unambiguous and barred coverage for
       injuries resulting from the use of various devices. State Farm cited the following decisions in
       support of its argument: Continental Insurance Co. v. American Motorist Insurance Co., 542
       S.E.2d 607 (Ga. Ct. App. 2000) (a pallet jack with a hydraulic pumping mechanism was found
       to be a “mechanical device other than a hand truck” within the meaning of a business auto


           2
            While this exclusion refers to the “vehicle described in (a) above,” subsection (a) of the
       endorsement is a definitional subsection, and there is no vehicle defined or described in that subsection.
       Further, there seems to be no correlative subsection (a) in the policy. This obscure reference alone
       creates confusion within this paragraph of the policy.

                                                       -6-
       policy); Elk Run Coal Co. v. Canopius U.S. Insurance, Inc., 775 S.E.2d 65 (W. Va. 2015) 3
       (front-end loader was treated as a “mechanical device,” for purposes of construing an auto
       exclusion in a CGL policy); Dauthier v. Pointe Coupee Wood Treating Inc., 560 So. 2d 556,
       558 (La. Ct. App. 1990) (forklift was classified as “mechanical device”). State Farm also
       invited the circuit court to adopt the Dauthier court’s definition of “mechanical device.” See
       Dauthier, 560 So. 2d at 558.
¶ 23       In Dauthier, the decedent had driven a truck full of pilings to a wood treating company
       where they were to be unloaded. While the decedent was using a forklift to unload the pilings
       from the truck, the forklift became unbalanced. Decedent, along with two others, attempted to
       stand on the back of the forklift to balance it, but the forklift tipped over. The decedent was
       thrown to the ground and suffered fatal injuries. Dauthier, 560 So. 2d at 557. Decedent’s
       widow filed suit against the owner of the truck. The truck was covered under a business auto
       policy. The policy contained an exclusion for “ ‘[b]odily injury or property damage resulting
       from the movement of property by a mechanical device (other than a hand truck) not attached
       to the covered auto.’ ” (Emphases omitted.) Dauthier, 560 So. 2d at 557. Dauthier argued that
       the “mechanical device” exclusion in the business auto policy was ambiguous and that the
       policy did not clearly establish what constituted a “mechanical device.” The Louisiana Court
       of Appeal consulted Webster’s New World Dictionary (3d College ed. 1988), which defined
       “mechanical” as “ ‘having to do with, or having skill in the use of, machinery or tools’ ” and
       “device” as “ ‘a mechanical invention or contrivance for some specific purpose.’ ” Dauthier,
       560 So. 2d at 558. The Dauthier court found that a “mechanical device” is generally understood
       to be “an invention or contrivance having to do with machinery or tools.” Dauthier, 560 So. 2d
       at 558. The court acknowledged that the term “mechanical device” was “a very broad term”
       but found no indication the parties to the insurance contract intended otherwise. Dauthier, 560
       So. 2d at 558. The court concluded that the forklift fit “within the generally prevailing
       meaning” of the term “mechanical device” and that the exclusion was not ambiguous.
       Dauthier, 560 So. 2d at 558.
¶ 24       In Dauthier and the other cases cited by State Farm, the devices at issue, i.e., the forklift,
       the hydraulic pallet jack, and the front loader, were self-powered or motorized machines used
       in commercial settings. There would be very little dispute as to whether these were, or were
       not, mechanical devices, considering the circumstances. In contrast, the auger in this case was
       not self-powered or motorized. Standing alone, the auger was simply a large cylindrical
       structure with metal helical blades. The auger had no ability to turn and move grain without an
       external power source, and its blades turned only if attached to the tractor’s PTO shaft. Even
       then, the auger would not work effectively to pull the grain unless the RPMs of the tractor were
       increased, depending on the weight of the grain in the hopper. Thus, we find that the cases
       cited by State Farm are factually distinguishable.
¶ 25       State Farm has argued that any tool that is used with or that has a relationship to machinery
       may be deemed a “mechanical device.” Under State Farm’s expansive definition of the term
       “mechanical device,” liability coverage would be afforded only for injuries arising when grain
       is unloaded from the insured truck by hand or by a hand truck. As with other terms in the
       exclusion, the term “hand truck” is not defined. “Hand truck” is defined in Merriam Webster’s

          3
            In Elk Run Coal Co., the Supreme Court of Appeals of West Virginia found the trial court had
       erred in applying the auto exclusion provision under the facts of that case. 775 S.E.2d 65.

                                                   -7-
       Collegiate Dictionary 565 (11th ed. 2014) as “a small hand-propelled truck.” Webster’s Third
       New International Dictionary 1028 (1971) defines “hand truck” as “a small hand-propelled
       truck or wheelbarrow.”
¶ 26        An insurance policy must be interpreted to give effect to the mutual intention of the parties.
       It is not to be interpreted in a vacuum. Our supreme court has long held that when determining
       whether an ambiguity exists, courts should consider the subject matter of the contract, the facts
       surrounding its execution, the situation of the parties, and the predominate purpose of the
       contract. Dora Township v. Indiana Insurance Co., 78 Ill. 2d 376, 378 (1980); Glidden, 57 Ill.
       2d at 336. Here, the 2002 International grain truck insured by State Farm was intended to be
       used for farming purposes. This intent is plainly identified on the declarations page of the
       policy. Considering that the insured truck would be used for farming purposes, the parties
       could not have contemplated that a wheelbarrow “device” would be a reasonably feasible or
       effective method for unloading grain from the large grain truck identified on the declarations
       page. Under State Farm’s interpretation of the policy exclusion, there is, in effect, no coverage
       at all for the unloading of grain from this 2002 grain truck, except for injuries arising while
       unloading the grain with a hand truck. This interpretation would lead to an absurd result. Even
       if ascribing such an expansive definition of the term “mechanical device” within a commercial
       endorsement was a customary use or practice within the insurance industry, there was certainly
       no evidence or argument that the customary exclusion was commonly known to purchasers of
       auto insurance, such as Sheldon Elmore. This case does not involve a dispute between two
       insurance companies. The language of an insurance policy should be viewed from the
       standpoint of an average lay person who is untrained in complexities of the commercial
       insurance industry.
¶ 27        Finally, ascribing the insurer’s overly broad interpretation to the term “mechanical device”
       would allow the insurer to unilaterally decide whether a particular device is, or is not, a
       “mechanical device” after the loss has occurred. We cannot conclude that the parties
       contemplated that the “mechanical device” exclusion would be given such a broad effect.
¶ 28        After considering the policy as a whole and taking into consideration the type of insurance
       for which the parties contracted and the subjects, risks, and purposes of the insurance, we find
       that the “mechanical device” exclusion is overly broad and vague and does not permit the
       average policyholder to discern which devices used in the loading and unloading process would
       trigger the exclusion and result in a denial of coverage. It bears repeating that an exclusion
       must be set forth in clear and unambiguous language. This policy does not do that. The insured
       could not have understood, with clarity, what devices were, or were not, included in the
       exclusion. We find that the term “mechanical device” is ambiguous, as that term was
       undefined, overly broad, and vague. Therefore, the “mechanical device” exclusion must be
       construed against the insurer and in favor of coverage. Given our disposition of this issue, we
       need not consider Kent’s remaining arguments.

¶ 29                                     III. CONCLUSION
¶ 30       Policy exclusions must be specific and clear in order to be enforced. In this case, we find
       that the language in the “mechanical device” exclusion is overly broad and ambiguous. The
       exclusion must therefore be construed in favor of coverage. Accordingly, the order of the
       circuit court entering summary judgment in favor of State Farm and denying the summary
       judgment motion by defendant, Kent Elmore, is reversed. Pursuant to Illinois Supreme Court

                                                    -8-
       Rule 366(a)(5) (eff. Feb. 1, 1994), we enter summary judgment in favor of defendants.

¶ 31       Reversed; judgment entered for defendants.

¶ 32       PRESIDING JUSTICE OVERSTREET, dissenting:
¶ 33       I respectfully dissent. I agree with the trial court that the exclusion found in section (b)(4)(c)
       of the policy, which excludes liability coverage for an insured for damages resulting from the
       movement of property by means of a mechanical device that is not attached to the vehicle,
       applies. Here, it is undisputed that the auger was not attached to the insured vehicle, and the
       defendant concedes that “[t]here is little doubt that the auger [was] a [‘]device.[’] ” The grain
       auger was being utilized to transfer grain from the grain truck into the transport truck. As the
       auger turned, it pulled the grain up and dumped it into the semi-trailer truck for transport.
       Considering the plain and ordinary meanings of the words “mechanical,” “device,” and
       “auger,” I would conclude that the only reasonable interpretation is that the grain auger,
       operated by the tractor, was a “mechanical device.” See Merriam-Webster Online Dictionary,
       https://merriam-webster.com/dictionary/device (last visited Dec. 20, 2019) [https://perma.cc/
       N7J3-F9DQ] (“device” is “a piece of equipment or a mechanism designed to serve a special
       purpose or perform a special function”); Merriam-Webster Online Dictionary, https://
       www.merriam-webster.com/dictionary/mechanical (last visited Dec. 20, 2019) [https://
       perma.cc/2KFJ-EAVE] (“mechanical” is “of or relating to machinery *** or tools” or
       “produced or operated by machine or tool”); see also Merriam-Webster Online Dictionary,
       https://merriam-webster.com/dictionary/auger (last visited Dec. 20, 2019) [https://perma.cc/
       5CC6-666R] (“auger” is “any of various tools or devices with a helical shaft or part that are
       used for boring holes *** or moving loose material”). I disagree with the majority’s
       interpretation that the auger was not a mechanical device because it was not self-powered or
       motorized. See Lindstrom v. Houzenga, 177 Ill. App. 3d 1, 2 (1988) (auger described as
       “mechanical device[ ] by which grain is moved from one bin to another”); Allen v. Kewanee
       Machinery & Conveyor Co., 23 Ill. App. 3d 158, 158 (1974) (auger described as “device used
       in the moving and lifting of grain,” which is placed into one end of the auger and “by
       mechanical means” conveyed by the auger to the discharge point).
¶ 34       I also disagree with the majority’s conclusion that the “mechanical device” exclusion is
       ambiguous because the term is overly broad and vague. That the exclusion could conceivably
       apply in other factual circumstances does not mean that the exclusion is ambiguous as to the
       grain auger. See Founders Insurance Co. v. Munoz, 237 Ill. 2d 424, 440 (2010) (“That the
       exclusion could conceivably apply in other factual circumstances does not mean that the
       exclusion is ambiguous as to unlicensed drivers.”); Joe Cotton Ford, Inc. v. Illinois Emcasco
       Insurance Co., 389 Ill. App. 3d 718, 723 (2009) (language of exclusion may be broader than
       in other policies, but that does not make the language ambiguous); Oakley Transport, Inc. v.
       Zurich Insurance Co., 271 Ill. App. 3d 716, 721 (1995) (although “arising out of” policy
       language has been held to be broad and vague, it is not ambiguous). Instead, the policy’s terms
       are clear and unambiguous and must be given their plain, ordinary, and popular meaning. See
       Central Illinois Light Co. v. Home Insurance Co., 213 Ill. 2d 141, 153 (2004). The “mechanical
       device” exclusion at issue here clearly and unambiguously applies to the facts established by
       the record on appeal. See Joe Cotton Ford, 389 Ill. App. 3d at 723.


                                                     -9-
¶ 35       I believe that the majority’s conclusion merely restricts the parties’ freedom to make their
       own contracts and exclude certain risks from liability coverage, and this conclusion is contrary
       to supreme court law (Progressive Universal Insurance Co. of Illinois v. Liberty Mutual Fire
       Insurance Co., 215 Ill. 2d 121, 136 (2005) (Illinois law does not “expressly forbid parties to
       an insurance contract from excluding certain risks from liability coverage”)), which we are
       bound to follow (Mekertichian v. Mercedes-Benz U.S.A., L.L.C., 347 Ill. App. 3d 828, 836
       (2004) (“After our supreme court has declared the law with respect to an issue, this court must
       follow that law, as only the supreme court has authority to overrule or modify its own
       decisions.”)). Pursuant to the “mechanical device” policy exclusion, there is no liability
       coverage for an insured or a permissive user if the damages result from the movement of
       property by means of a mechanical device not attached to the insured vehicle. See Founders
       Insurance Co., 237 Ill. 2d at 445 (upheld exclusionary provision that applied equally to both
       named insureds and permissive drivers). “Just as public policy demands adherence to statutory
       requirements, it is in the public’s interest that persons not be unnecessarily restricted in their
       freedom to make their own contracts.” Progressive Universal Insurance Co. 215 Ill. 2d at 129
       (neither the language of the mandatory liability insurance statute nor the rules of statutory
       construction will support conclusion that insurers are forbidden from excluding certain types
       of risks from coverage).
¶ 36       I would thus conclude that the circuit court properly entered summary judgment in favor
       of State Farm, finding that its liability coverage excluded damages for Kent’s injuries, which
       were sustained as a result of the movement of property by means of a mechanical device not
       attached to the vehicle for which the insured was provided liability coverage.




                                                   - 10 -